DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 01/11/2021 claims, is as follows: Claims 1-2, 12, and 20 have been amended; and claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 1, line 6 (similarly applying to Claim 12) “means in the wire explosion chamber for pulling” 
“means” is the generic placeholder. 
“for pulling” is the functional limitation.
Claim 1, line 1 “A wire explosion assembly configured to form”
“assembly” is the generic placeholder.
“configured to form” is the functional limitation.
Claim 2, line 11 “the wire clamping assembly is configured to”
“assembly” is the generic placeholder.
configured to” is the functional limitation. 
Claim 9, line 2 “a resilient member configured to”
“member” is the generic placeholder. 
“configured to” is the functional limitation. 
Claim 12, line 3 “a wire explosion assembly configured to”
“assembly” is the generic placeholder.
“configured to” is the functional limitation. 
Claim 12, line 13 “a gas flow system configured to”
“system” is the generic placeholder.
“configured to” is the functional limitation. 
Claim 16, line 1-2 “a bubbler system… configured to introduce”
“system” is the generic placeholder.
“configured to” is the functional limitation. 
Claim 18, line 1-2 “the post-processing apparatus is configured to”
“apparatus” is the generic placeholder.
“configured to” is the functional limitation. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the disclosure, as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhu Liang et al. (CN 103447543 previously cited)
Regarding Claim 1, Liang teaches a wire explosion assembly (device for preparing nano metal powder by continuous wire electric explosion) configured to form nanoparticles (nano metal powder) by exploding at least a segment of an electrically conductive wire (metal wire 17 disposed between the two adjacent pressing rods 12) (p. 02, 03, lines 48-49, 110-114; figs. 1 and 5), the wire explosion assembly (device) comprising: 
a spool (wire reel 1) supporting the electrically conductive wire (metal wire 17) (fig. 1); 
a vessel (chamber 24) defining a wire explosion chamber (p. 02, lines 50-54); 
means (wheel 11, wheel 18, pressure rods 12) in the wire explosion chamber for pulling the electrically conductive wire (metal wire 17) off of the spool (wire reel 1) and p. 02, 03, 04 lines 60-63, 118-121, 1-3) (it is noted that pressure rods 12 and wheel 18 apply force on the wire such that the wire is tightened and stably fed), the means (wheel 11, wheel 18, pressure rods 12) comprising a wire clamping assembly (wheel 18, 19, clamp 20, and pressure rod 12) rotatably housed in the wire explosion chamber (chamber 24) (p. 03, lines 114-116; fig. 1), the wire clamping assembly (wheel 18, 19, clamp 20, and pressure rod 12) comprising: 
a winding and tensioning member (spring sheet 4, pressure head 5) (p. 03, lines 83-85); 
at least first and second clamp assemblies (pressure rods 12) coupled to the winding and tensioning member (spring sheet 4, pressure head 5) (it is noted that the pressure rods 12 is coupled to the 4 and 5 via metal wire 17); and  -2- DRS 108248520.1Appin No. 15/256,344 Armdt date August 28, 2019
Reply to Office action of May 29, 2019a wire guide (wire guide 6) coupled to the winding and tensioning member (4, and 5) between the at least first and second clamp assemblies (fig. 1), the at least first and second clamp assemblies (pressure rods 12) each configured to move between a clamped position (depressed state) and a disengaged position (raised state) (p. 04, 05, lines 160-164, 1-3 respectively; fig. 6) 
wherein, when the at least first and second clamp assemblies (pressure rods 12) are in the clamped position (depressed state), the segment of the electrically conductive wire extends between the wire guide  (wire guide 6) and one of the at least first and second clamp assemblies (pressure rods 12) (fig. 1).
a power source (energy storage capacitor C) configured to deliver an electrical current to the segment of the electrically conductive wire, the electrical current configured to explode the segment of the electrically conductive wire (metal wire 17) extending from wire guide 6) to the one of the at least first and second clamp assemblies (pressure rods 12) into the nanoparticles (powder 30) (p. 04, lines 138-146; fig. 5) (it is noted that fig. 3 indicates the segment of the wire is exploded between the electrodes 13, 16. As the wheel 11 turns, the next segment of wire is exploded. The process continues until the entire segment of wire extending from the at least one of pressure rods 12 to the wire guide 6 is exploded). 

    PNG
    media_image1.png
    508
    425
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Liang (CN 103447543))]
    PNG
    media_image2.png
    211
    473
    media_image2.png
    Greyscale

 
Regarding Claim 2, Liang teaches the wire explosion assembly (device), wherein rotation of the wire clamping assembly (wheel 18, 19, clamp 20, and pressure rod 12) is configured to pull the segment of the electrically conductive wire (metal wire 17) into the wire explosion chamber (chamber 24) and wind the segment of the electrically conductive wire around at least a portion of winding and tensioning member (spring sheet 4, pressure head 5) to apply the tension to the segment of the electrically conductive wire (p. 03, lines 97-98, 104-107). 

Regarding Claim 3, Liang teaches the wire explosion assembly (device), further comprising: 
a first electrical wire (high voltage electrode 13) coupled to the first clamp assembly (pressure rod 12; annotated fig. 1) (p. 03, lines 110-114) (it is understood the electrode 13 is indirectly coupled to the pressure rod 12 through gas discharge between the tips of the electrodes and the wire to be exploded); 
a second electrical wire (high voltage electrode 13) coupled to the second clamp assembly (annotated fig. 1); and 
a third electrical wire (low voltage electrode 16) coupled to the wire guide (wire guide 6) (it is noted that during gas discharge between the tips of the electrodes and the wire to be exploded, the electrode 16 is indirectly coupled to the wire and the wire guide 6 that guides the wire), 
wherein the power source (energy storage capacitor C) is coupled to the first and second electrical wires (fig. 1), and
pressure rods 12) to the segment of the electrically conductive wire to explode the segment of the electrically conductive wire into the nanoparticles (it is understood that the power source supplies current to the first clamp assembly/pressure rod 12 causing the segment of the wire to explode. After the explosion, the pressure rods 12 rotate in circular motion marked by arrow in fig. 1. The power source supplies current to the second clamp assembly/pressure rod 12 causing another segment of the wire to explode). 

[AltContent: textbox (first clamp assembly)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second clamp assembly)]  
    PNG
    media_image3.png
    638
    423
    media_image3.png
    Greyscale


[AltContent: textbox (Prior Art
Liang (CN 103447543))]


Regarding Claim 4, Liang teaches the wire explosion assembly (device), wherein the first and second electrical wires (high voltage electrode 13) each have a first polarity high voltage) and the third electrical wire (low voltage electrode 16) has a second polarity (low voltage) opposite the first polarity (fig. 1). 

Regarding Claim 5, Liang teaches the wire explosion assembly (device), further comprising a motor (electric motor 25) coupled to the wire clamping assembly (wheel 18, 19, clamp 20, and pressure rod 12), the motor configured to rotate the wire clamping assembly in the wire explosion chamber (p. 03, lines 96-99).

  Regarding Claim 6, Liang teaches the wire explosion assembly (device), 
wherein: 
the vessel (chamber 24) comprises an inwardly-facing cam surface (lever plate 9) having at least one lobe (lever plate 9) (p. 05, lines 164-169; fig. 1) ; and 
the first and second clamp assemblies (pressure rods 12) each further comprise a roller (drum-shaped end of pressure rod 12) engaging the cam surface (lever plate 9), the engagement between the rollers and the at least one lobe on the cam surface of the vessel is configured to alternately move the first and second clamp assemblies into the disengaged position (raised state) (p. 05, lines 164-169; fig. 1).  

Regarding Claim 7, Liang teaches the wire explosion assembly (device), further comprising: 
an inlet opening (air inlet 14) defined in the vessel (fig. 1), the inlet opening configured to receive the electrically conductive wire extending into the wire explosion chamber 24) (it is understood that the air inlet 14 can be used to feed wire into the chamber 24); and 
a wire feed guide (wire guide 6) housed in the wire explosion chamber, the wire feed guide configured to align the electrically conductive wire (metal wire 17) with the wire clamping assembly (wheel 18, 19, clamp 20, and pressure rod 12) (p. 03, lines 104-110). 
 
Regarding Claim 8, Liang teaches the wire explosion assembly (device), wherein the at least one lobe (lever plate 9) on the inwardly-facing cam surface is positioned proximate to the inlet opening (air inlet 14) and-4-DRS 108248520.1Appin No. 15/256,344Armdt date August 28, 2019Reply to Office action of May 29, 2019 the wire feed guide (wire guide 6) (fig. 1), and wherein during the rotation of the wire clamping assembly (wheel 18, 19, clamp 20, and pressure rod 12), the first and second clamping assemblies (pressure rods 12) engage the at least one lobe before reaching the inlet opening (fig. 1) (it is noted the during the rotation of wheel 11, the pressure rods 12 engage with the lever plate 9 before reaching the air inlet 14 as shown in fig. 1).

Regarding Claim 9, Liang teaches the wire explosion assembly (device), wherein each of the first and second clamp assemblies (pressure rods 12) further comprises a resilient member configured to bias a respective one of the first and second clamp assemblies into the clamped position (p. 04, 05, lines 161-163, 1-2; fig. 6).  

Regarding Claim 10, Liang teaches the wire explosion assembly (device), wherein the wire guide (wire guide 6) is a first wire guide, and wherein the wire clamping assembly (wheel 18, 19, clamp 20, and pressure rod 12) further comprises a second wire guide (pressing wheel 18) coupled to the winding and tensioning member (spring sheet 4, pressure head 5) (it is noted the wheel 18 is indirectly coupled to 4 and 5 via metal wire 17), the second wire guide located between the first and second clamp assemblies (pressure rods 12) and opposite the first wire guide (fig. 1).

Regarding Claim 11, Liang teaches the wire explosion assembly (device), wherein the winding and tensioning member (spring sheet 4, pressure head 5) comprises an electrically non-conductive material (p. 03, lines 107-108) (it is understood 4 and 5 are supported on the support plate 23, which implies that they comprise of non-conductive material).

Regarding Claim 20, Liang teaches a method of forming nanoparticles (method for preparing nano metal powder by continuous wire electric explosion), comprising: 
pulling a segment of an electrically conductive wire (metal wire 17) into a wire explosion chamber (chamber 24) (p. 03, lines 97-98) (it is understood that the metal wire 17 is fed into the chamber 24 by a wire feeding mechanism); 
applying a constant tension to the segment of the electrically conductive wire (metal wire 17) (p. 02, 03, 05, lines 71-73, 101-106, 171-173 respectively) (it is understood the tension applied to the metal wire 17 is accomplished by a pressure-lifting rod mechanism comprising plate 21, plate 9, pressure rods 12, pressing wheel block 19, and drive wheel 11. Because the pressure rods 12 are disposed at equal distance around the wheel 11, the pressure rods 12 apply the same pressure/tension to the metal wire 17. Also, “the wire 17 is fixed on the wheel 11 by the pressing and lifting rod mechanism” p. 03, lines 101-106. “the driving device, the pressing rod device, and the wire feeding device can ensure the stable and continuous feeding of the metal wire”, see p. 02, lines 71-73); and 
delivering an electrical current to the segment of the electrically conductive wire while applying the constant tension to the segment of the electrically conductive wire to form the nanoparticles (nano metal powder) (p. 03, lines 110-114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Dong (JP 2011-523435, previously cited), in view of Liang
Regarding Claim 12, Lee Dong teaches a system (an apparatus) configured to form a nanoparticle suspension (liquid material containing a metal nanopowder; fig. 1), the system comprising: 
a wire explosion assembly (chamber 10; fig. 2) configured to form nanoparticles (nano powder) by exploding at least a segment of an electrically conductive wire (wire 40) (para. 0012, lines 1-4), the wire explosion assembly comprising: 
a spool (wheel component of wire feeder 50) supporting the electrically conductive wire (para. 0021; fig. 2); 
a vessel (chamber 10) defining a wire explosion chamber (para. 0021);  -5- DRS 108248520.1Appin No. 15/256,344 Armdt date August 28, 2019 Reply to Office action of May 29, 2019
a power source configured to deliver an electrical current (current) to the segment of the electrically conductive wire (wire 40), the electrical current configured to explode the segment of the electrically conductive wire into the nanoparticles (nano powder) (para. 0038, 0040);
a gas flow system (gas storage tank 31) configured to introduce a first processing gas (argon) into the wire explosion chamber (para. 0030 and 0033).
Lee Dong does not teach: 
means in the wire explosion chamber for pulling the electrically conductive wire off of the spool and applying tension on the segment of the electrically conductive wire, the 
a winding and tensioning member; 
at least first and second clamp assemblies coupled to the winding and tensioning member; and 
a wire guide coupled to the winding and tensioning member between the at least first and second clamp assemblies, the at least first and second clamp assemblies each configured to move between a clamped position and a disengaged position, 
wherein, when the at least first and second clamp assemblies are in the clamped position, the segment of the electrically conductive wire extends between the wire guide and one of the at least first and second clamp assemblies; and 
the electrical current configured to explode the segment of the electrically conductive wire extending from the wire guide to the one of the at least first and second clamp assemblies into the nanoparticles. 
However, Liang teaches:
means (wheel 11, wheel 18, pressure rods 12) in the wire explosion chamber for pulling the electrically conductive wire off of the spool (wire reel 1) and applying tension on the segment of the electrically conductive wire (wire 17) (p. 02, 03, 04 lines 60-63, 118-121, 1-3) (it is noted that pressure rods 12 and wheel 18 apply force on the wire such that the wire is tightened and stably fed), the means (wheel 11, wheel 18, pressure rods 12) comprising a wire clamping assembly (wheel 18, 19, clamp 20, and pressure rod 12) rotatably housed in the wire explosion chamber (chamber 24) (p. 03, lines 114-116; fig. 1), the wire clamping assembly (wheel 18, 19, clamp 20, and pressure rod 12) comprising: 
spring sheet 4, pressure head 5) (p. 03, lines 83-85); 
at least first and second clamp assemblies (pressure rods 12) coupled to the winding and tensioning member (spring sheet 4, pressure head 5) (it is noted that the pressure rods 12 is coupled to the 4 and 5 via metal wire 17); and  -2- DRS 108248520.1Appin No. 15/256,344 Armdt date August 28, 2019
Reply to Office action of May 29, 2019a wire guide (wire guide 6) coupled to the winding and tensioning member (4, and 5) between the at least first and second clamp assemblies (fig. 1), the at least first and second clamp assemblies (pressure rods 12) each configured to move between a clamped position (depressed state) and a disengaged position (raised state) (p. 04, 05, lines 160-164, 1-3 respectively; fig. 6) 
wherein, when the at least first and second clamp assemblies (pressure rods 12) are in the clamped position (depressed state), the segment of the electrically conductive wire extends between the wire guide  (wire guide 6) and one of the at least first and second clamp assemblies (pressure rods 12) (fig. 1); 
a power source (energy storage capacitor C) configured to deliver an electrical current to the segment of the electrically conductive wire, the electrical current configured to explode the segment of the electrically conductive wire (metal wire 17) extending from the wire guide (wire guide 6) to the one of the at least first and second clamp assemblies (pressure rods 12) into the nanoparticles (powder 30) (p. 04, lines 138-146; fig. 5) (it is noted that fig. 3 indicates the segment of the wire is exploded between the electrodes 13, 16. As the wheel 11 turns, the next segment of wire is exploded. The process continues until the entire segment of wire extending from the at least one of pressure rods 12 to the wire guide 6 is exploded). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire feeder of Lee Dong by including the means for pulling the wire of the spool and applying tension on the segment of wire as taught by Liang, such that the wire is to be continuously and stably fed. 

Regarding Claim 13, Lee Dong teaches the system (apparatus), wherein the first processing gas is oxygen and/or nitrogen (oxygen) (para. 0030).  

Regarding Claim 14, Lee Dong teaches the system (apparatus), wherein the first processing gas is argon (argon) (para. 0030).

Regarding Claim 15, Lee Dong teaches the system (apparatus), further comprising a liquid (liquid) in the wire explosion chamber (chamber 10) (para. 0037; fig. 2), wherein the segment of the electrically conductive wire is submerged in the liquid such that the nanoparticles (nano powder) are formed in the liquid (liquid material containing the metal nano powder) (fig. 2). Liang teaches the means for pulling and applying tension (wheel 11, wheel 18, pressure rods 12) on the segment of the electrically conductive wire (wire 17) (p. 02, 03, 04 lines 60-63, 118-121, 1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire feeder of Lee Dong by including the means for pulling the wire of the spool and applying tension on the segment of wire as taught by Liang, such that the wire is to be continuously and stably fed. The modification of Lee Dong and Liang results in the means for pulling and applying tension 

Regarding Claim 16, Lee Dong teaches the system (apparatus), further comprising a bubbler system (liquid storage tank 21) coupled to the wire explosion assembly (chamber 10; fig. 2) and configured to introduce a solvent (liquid) to the nanoparticles (nano powder) to form the nanoparticle suspension (liquid material containing the metal nano powder) (para. 0035; fig. 5).

Regarding Claim 17, Lee Dong teaches the system (apparatus), further comprising a post-processing apparatus positioned between the wire explosion assembly (chamber 10) and the bubbler system (liquid storage tank 21).  

Regarding Claim 18, Lee Dong teaches the system (apparatus), wherein the post-processing apparatus (gas storage tank 31) is configured to introduce a second processing gas (nitrogen) different than the first processing gas (argon) (para. 0030).

Regarding Claim 19, Lee Dong teaches the system (apparatus), wherein the post-processing apparatus (gas storage tank 31) is configured to process the nanoparticles (nano powder), the process being the process of increasing a pressure on the nanoparticles, and process of decreasing a pressure on the nanoparticles (para. 0028) (it is noted that gas storage tank 31 controls the pressure inside the chamber 10 that contains nano powder).

Response to Amendment
With respect to rejection 112b: 
In claim 20: the Applicant’s amendment filed on 01/11/2021 that overcame the rejection 112b. 
In claim 8: the Applicant’s argument filed on 01/11/2021, is found persuasive, therefore the rejection 112b is withdrawn. 

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered and are not found persuasive for the following reasons: 
Applicant’s Arguments: with respect to Claims 1 and 12, on p. 11-13 of the Remarks, “Liang provides that the wire 17 is exploded between the two electrodes 13, 16 and the two corresponding pressing rods 12 (as shown in FIG. 5 of
Liang), rather than between godet 6 (which the Office action appears to equate with the
claimed "wire guide") and one of the pressing rods 12 (which the Office action appears to equate with one of the claimed "clamp assemblies"). Thus, Liang fails to provide at least a wire explosion assembly configured to form nanoparticles, or a system configured to form a nanoparticle suspension, including a power source configured to deliver "an electrical current ... configured to explode the segment of the electrically conductive wire extending from the wire guide to the one of the at least first and second clamp assemblies into the nanoparticles," as recited in amended independent claims 1 and 12. (Emphasis added)
	With respect to Claim 20, on p. 15 of the Remarks “Liang is silent with regards to the wheel 11 and the pressing rods 12 applying tension to the wire 17, let alone "a constant tension" on the segment of the wire 17 to be exploded. If anything, the pressing rods 12 appear to locally increase the tension on the wire 17 at the locations of the pressing rods 12 such that the portion of the wire 17 extending along the arc of the wheel 11 has a lower tension (if any tension at all) than the portions of the wire 17 engaged by the pressing rods 12. Accordingly, the segment of the wire 17 that is exploded (i.e., the segment of wire 17 extending between the high and low voltage electrodes 13 and 16) is not under "a constant tension," as recited in independent claim 20. (Emphasis Added).”
Examiner’s Responses: 
With respect to claims 1 and 21 Examiner finds the Applicant’s argument not persuasive. Fig. 3 indicates the segment of the wire is exploded between the electrodes 13 and 16. As the wheel 11 turns, the next segment of wire is exploded. The process continues until the entire segment of wire extending from the at least one of pressure rods 12 to the wire guide 6 is exploded. 
With respect to claim 20, Examiner finds the arguments not persuasive. Liang discloses on p. 05, lines 171-173 that the pressing force between the pressing wheel 18 and the wheel disk 11 is controlled such that the wire 17 can be stably and continuously fed. In other words, the pressing wheel 18 exerts some controlled amount of force on the wire, resulting in the same tension in the wire. Liang also discloses the wire 17 is fixed on the wheel 11 by the pressing and lifting of rods 12, see p. 03, lines 101-106. When the rods are pressed on the wire, they exert the same amount of pressing force on the wire. Because the rods are spaced at equal distance, the tension in each segment of the wire between a pair of rods is the same. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761